Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Duane Gerald Davis, Sr., appeals the district court’s order dismissing without prejudice his civil action. Davis titled his action as a “Complaint for Fraud, Unlawful Breach of Fiduciary Duty, and for Declaratory Relief,” in which he also sought mandamus relief. We have reviewed the record and find no reversible error. Accordingly, we deny Davis leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Davis v. Maryland, No. 1:12-cv-03570-GLR (D.Md. Jan. 11, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.